Title: From George Washington to William Livingston, 6 October 1777
From: Washington, George
To: Livingston, William



Dr Sir
Camp near Pennibackers Mill [Pa.] Octob. 6th 1777.

I was this Evening honoured with your favor of Yesterday. I am much obliged by your attention to Colo. Stewarts application, and for your Letter to the Magistrates; and I trust by perseverance & care, the several important Stores which were removed to Trentown, will be Secured. I confess their situation has given me great uneasiness.
Your description of a Tory seems to me to be well drawn. Those who come within it appear unconquerable but by the means you mention.
From Genl Dickinson’s Account it is probable some Movement is about to take place on the part of the Enemy. perhaps it may be only a landing in pursuance of their Original plan to prevent Reinforcements to this Army. I hope, whatever the design may be, that he will be able to make head against them.
You will have heard of the Action on the 4th. I shall only add, that we lost the day by a sudden retreat of our Troops at a Time when every appearance promised Victory and a defeat of Genl How’s Army. The Misfortune, I am persuaded, was occasioned by a Fog, which was so thick & heavy, that our several Columns & parties could not discover each other’s movements and harmonise in the Attacks. I hope thing’s will be more favourable at another time. I have the Honor to be &c. with great esteem &c.

G.W.

